DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/998,182 application filed on 08/20/2020.
Claims 1-18 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Celanovic et al. (US 2011/0284059).
Addressing claims 1 and 6-7, Celanovic discloses a power generation device (fig. 1) comprising:
a thermo-optical converter (photonic crystal associated with the emitter 110, [0051-0054]) having an optical structure 300 (figs. 3A-3B) in which a refractive index distribution 315 [0057] is formed in a member 314 made of an intrinsic semiconductor (silicon semiconductor as described in paragraph [0071]) configured to resonate with light of a shorter wavelength than a 
a solar cell (thermophotovoltaic TPV cells 111) configured to perform photoelectric conversion by receiving light produced by the thermos-optical converter and using the light having a wavelength band including a resonant wavelength that causes resonance in the optical structure [0050-0051, 0053].

Addressing claim 3, Celanovic discloses in figs. 3A-3B the optical structure has such a structure that, on a surface of a base 312 made of material (TiO2 or SiC, [0056]) having a refractive index lower than that of the intrinsic semiconductor (the refractive indices of TiO2 and SiC are lower than the refractive index of intrinsic silicon semiconductor), members made of the intrinsic semiconductor are two-dimensionally arranged.

Addressing claims 10 and 15-16, Celanovic discloses a power generation method comprising:
	emitting, to an outside of a thermos-optical converter (emitter 110) having an optical structure (figs. 3A-3B) in which a refractive index distribution 315 [0057] is formed in a member 314 made of an intrinsic semiconductor (silicon semiconductor as described in paragraph [0071]) configured to resonate with light of a shorter wavelength than a wavelength corresponding to a bandgap of intrinsic semiconductor (Celanovic discloses the same intrinsic silicon semiconductor as that of present application; therefore, the intrinsic Si semiconductor of Celanovic has all of the associated properties as those of the present application, including the 
	receiving the light emitted from the thermo-optical converter by a solar cell (PTV cell array 111 in figs. 1 and 4); and
	performing, by the solar cell, photoelectric conversion using a light having a wavelength band including the resonant wavelength [0050-0054].

Addressing claim 12, Celanovic discloses in figs. 3A-3B the optical structure has such a structure that, on a surface of a base 312 made of material (TiO2 or SiC, [0056]) having a refractive index lower than that of the intrinsic semiconductor (the refractive indices of TiO2 and SiC are lower than the refractive index of intrinsic silicon semiconductor), members made of the intrinsic semiconductor are two-dimensionally arranged.

Addressing claims 2, 4-5, 11 and 13-14, fig. 3A of Celanovic shows the optical structure 300 or the claimed plate member has openings on one surface (the upper surface of the layer 310 of the plate member) but does not have opening in the opposite surface (the lower surface of the layer 312 of the plate member), which qualifies the optical structure 300 as having asymmetry in a direction in which thermal radiation light is emitted from the thermo-optical converter that is consistent with the claimed limitation when read in light of the specification (paragraph [0040] present specification indicates that the structure in fig. 12 where openings are formed only on one surface is indicative of asymmetry).  The openings constitute the claimed two-dimensional photonic crystal structure formed by periodically providing, in a plate member 300 made of an intrinsic semiconductor (paragraph [0056] discloses the base is made of Si semiconductor; paragraph [0071] discloses the layer 310 is also made of Si semiconductor; therefore, the plate 300 is made of intrinsic Si semiconductor), different refractive index areas 315 having refractive index different from the plate member.  Fig. 3A also discloses the different refractive index areas 315 are formed so as to open in a surface of the plate member (upper surface of layer 310) and not to open in the other surface of the plate member (lower surface of the layer 312).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al. (US 2011/0284059) in view Abe et al. (US 2005/0063451).
Addressing claim 8 and 17, Celanovic discloses in fig. 12 the device is used for converting solar thermal radiation into electrical energy.  However, Celanovic is silent regarding the intrinsic semiconductor is 3C-SiC as claimed.
Abe discloses photonic crystal comprises 3C-SiC as alternative high refractive index material to Si [0160 and 0173].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Celanovic by substituting the known Si semiconductor material with the known 3C-SiC semiconductor material disclosed by Abe to obtain the predictable result of creating a high refractive index material to function as a photonic crystal (Rationale B, KSR decision, MPEP 2143).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celanovic et al. (US 2011/0284059) in view Yamasaki et al. (US 2013/0126919).
Addressing claims 9 and 18, Celanovic is silent regarding the base includes a plate heater having the claimed structure.  However, Celanovic discloses the base includes refractory metal such as titanium and platinum to withstand high temperature environment in which the device is utilized [0056].

Yamasaki discloses a semiconducting device comprising a base having a plate with three-layer structure Ti 83/Pt 84/ Ti 85 [0094].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Celanovic with the plate with the three-layer structure disclosed by Yamasaki to improve adhesion while reflect electromagnetic radiation that is usable by the semiconductor back toward the semiconductor (Yamasaki, [0093-0094]) as well as having the desired refractory metals of Celanovic for operating in high temperature environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/03/2022